STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

PAUL M. LEVERT, AUGUST J. NO. 2022 CW 0705
LEVERT, JR., FAMILY, L.L.C.,

RONALD R. LEVERT, MARK W.

LEVERT, JR., JOHN E.

SANFORD, JAMES L. SANFORD,

AND CAMPO E. MATENS

VERSUS

UNION TEXAS INTERNATIONAL
CORPORATION, CHEVRON U.S.A.
INC., KEY PRODUCTION
COMPANY, INC., ATLANTIC
RICHFIELD COMPANY, AND NOVA
CHEMICALS OLEFINS LLC

SEPTEMBER 12, 2022

 

In Re: Paul M. Levert, August J. Levert, Jr., Family, L.L.C.,
Ronald R. Levert, Mark W. Levert, Jr., John E.
Sanford, James L. Sanford, and Campo E. Matens,

applying for supervisory writs, 18th Judicial District
Court, Parish of West Baton Rouge, No. 45335.

 

BEFORE : WELCH, PENZATO, AND LANIER, JJ.

WRIT DENIED.
AHP
WIL

Welch, J., dissents and would reverse the trial court’s May
25, 2022 judgment sustaining defendants’ dilatory exceptions of
improper cumulation of actions and severing for the purposes of
trial plaintiffs’ claims against Chevron U.S.A., Inc. and Key
Production Company, Inc. from plaintiffs’ claims against Union
Texas International Corporation, Atlantic Richfield Company, and
Nova Chemicals Olefin LLC. I find cumulation against these
defendants is proper as there is a community of interest between
them. see La. Code Civ. P. art. 463(1). Here, plaintiffs
alleged the collective action of several defendants damaged
their property. Because there is an overall injury for which
each defendant may have some degree of liability, it is
commonsensical to proceed in a single lawsuit in a single forum.
To proceed otherwise may result in piecemeal litigation of
overlapping factual and legal issues and inconsistent judgments.
See Parish v. BEPCO, L.P., No. 2013-6704, 2015 WL 4097062 (E.D.
La. 7/7/15).

COURT OF APPEAL, FIRST CIRCUIT

Asn)

DEPUTY CLERK OF COURT
FOR THE COURT